                                                                         Page 1 of 1
        Case 1:15-cv-00382-HSO-JCG Document 333-1 Filed 01/07/19 Page 1 of 1


          15-CV-382
          foodvacation Canada
          to:
          ozerden_chambers
          01/07/2019 07:39 AM
          Cc:
          Douglas Handshoe
          Hide Details
          From: foodvacation Canada <foodvacation@gmail.com>
          To: ozerden_chambers@mssd.uscourts.gov
          Cc: Douglas Handshoe <earning04@gmail.com>
Dear Judge Ozerden:

I have not yet received your latest orders by post, but I am aware that you denied my motion to be heard
telephonically.

I am working on a tourism project in a developing county and have limited access to internet and cell
signal. For purposes of time, I am emailing your chambers.

Due to court-imposed deadlines and factors already briefed for the Court, and following the apparent
suggestion in your Order, I respectfully withdraw my Motion to Strike and my motion under Federal
Rule of Evidence 201.

Happy New Year.

Sincerely,

Dr. Charles L. Leary




                                                                                                1/7/2019
